Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134828 Page 1 of
                                      11




              Exhibit 6
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134829 Page 2 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134830 Page 3 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134831 Page 4 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134832 Page 5 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134833 Page 6 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134834 Page 7 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134835 Page 8 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134836 Page 9 of
                                      11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134837 Page 10
                                     of 11
Case 3:15-md-02670-JLS-MDD Document 1987-8 Filed 09/19/19 PageID.134838 Page 11
                                     of 11
